Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fuchs, J.), rendered November 22, 1983, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The trial errors urged by the defendant on this appeal were not preserved for our review (see, CPL 470.05 [2]; People v Boyd, 58 NY2d 1016; People v Nuccie, 57 NY2d 818; People v Thomas, 50 NY2d 467; People v Williams, 46 NY2d 1070), and in view of the overwhelming evidence of guilt we decline to invoke our interest of justice jurisdiction to review them. Rubin, J. P., Kunzeman, Spatt and Harwood, JJ., concur.